PER CURIAM.
Appellant seeks review of an order denying his Rule 3.800(a) motion for correction of sentence to include additional credit for time served. There was no evidentiary hearing, and the trial court failed to attach to its order the portions of the record which it relied on for denial. Here, however, the state filed a response to the motion, and attached a copy of appellant’s signed plea agreement which conclusively shows that his motion is without merit. The court stated in its order denying the motion that it had considered the state’s response. Under these circumstances we conclude that the trial court’s failure to attach to its order the portions of the record relied on for denial of the motion is not reversible error.
We agree with the first district, which came to the same conclusion under similar circumstances, in Bland v. State, 563 So.2d 794 (Fla. 1st DCA 1990).
AFFIRMED.
GUNTHER, FARMER and KLEIN, JJ., concur.